IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 169 MM 2020
                                              :
                    Respondent                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
HAROLD EDWIN LEPHART,                         :
                                              :
                    Petitioner                :


                                      ORDER



PER CURIAM

      AND NOW, this 8th day of February, 2021, the Application for Leave to File

Original Process is GRANTED, and the “Petition for Writ of Habeas Corpus ad

Subjiciendum” and the “Notice to the Court/Motion to Compel” are DENIED.